UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard Wellington ™ Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 35 About Your Fund’s Expenses. 36 Trustees Approve Advisory Arrangement. 38 Glossary. 39 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 Total Returns Vanguard Wellington Fund Investor Shares 11.72% Admiral™ Shares 11.82 Wellington Composite Index 13.11 Mixed-Asset Target Allocation Growth Funds Average 8.73 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains Vanguard Wellington Fund Investor Shares $39.17 $41.02 $0.982 $1.538 Admiral Shares 67.65 70.85 1.750 2.656 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended November 30, 2014, Vanguard Wellington Fund returned almost 12%. It finished behind its benchmark, the Wellington Composite Index, but significantly ahead of the average return of its peers. Despite recent volatility both domestically and internationally, the broad U.S. stock and bond markets posted positive results for the 12 months. In this environment, the equity portion of your fund notched gains in nine out of ten market sectors. The fund’s fixed income portfolio also fared well; the advisor’s selections among corporate bonds contributed most to returns. On November 30, the fund’s 30-day SEC yield was 2.14% for Investor Shares and 2.22% for Admiral Shares, compared with 2.23% for Investor Shares and 2.31% for Admiral Shares a year earlier. Monetary policy and corporate gains gave the U.S. stock market a boost The broad U.S. stock market gained more than 15% for the 12 months ended November 30, 2014. Generally accommodative global monetary actions and strong corporate earnings offset investor concern about geopolitical issues such as economic struggles in Europe and strife in the Middle East. Investors seemed to take comfort in assurances from the Federal Reserve that it would keep short-term interest rates low, 2 even as it ended its stimulative bond-buying program as anticipated. Meanwhile, the Bank of Japan, the European Central Bank, and the People’s Bank of China all announced additional stimulus measures. As many foreign currencies weakened against the U.S. dollar, international stocks managed a return of about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. Bond prices continued to climb after slipping over the summer Global central-bank stimulus also helped the broad U.S. taxable bond market, which returned 5.27%. Bond prices, which slipped in the summer, generally rose during the period. The strong returns surprised most analysts, who had predicted that already low yields wouldn’t continue to drop. Even though the Fed began winding down its bond purchases in January, prices rose and yields fell. (Bond prices and yields move in opposite directions.) The yield of the 10-year U.S. Treasury note ended November at 2.25%, down from 2.74% a year earlier. Municipal bonds returned 8.23% as a combination of diminished supply and greater demand pushed prices higher. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) posted a –2.53% result. Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 Money market funds and savings accounts barely budged as the Fed kept its target for short-term interest rates at 0%–0.25%. The fund notched solid results but trailed its benchmark index Vanguard Wellington Fund, which marked its 85th anniversary a little more than midway through the fiscal year, is invested about 65% in stocks and 35% in bonds. In strong markets such as the one we’ve experienced in recent years, the equity portion of a balanced portfolio can offer investors the opportunity for long-term growth. In more volatile times, bonds and short-term investments can help cushion dramatic swings in the stock market. The fund is broadly diversified, investing in about 100 stocks and more than 700 bonds across all market sectors. For the fiscal year, the fund’s stock portfolio returned 14.89%, trailing the 16.86% return of its equity benchmark, the S&P 500 Index. Stocks of health care, technology, and financial companies added most to the fund’s overall performance. Together, these three sectors were responsible for the bulk of the equity portfolio’s return. Although the fund notched a double-digit advance in financials, its results were notably behind the sector’s return in the benchmark. This was partly because of missed opportunities among credit card issuers and stock brokerages. Expense Ratios Your Fund Compared With Its Peer Group Investor Shares Admiral Shares Peer Group Average Wellington Fund 0.26% 0.18% 0.97% The fund expense ratios shown are from the prospectus dated March 25, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the fund’s expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratiois derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Hurt by a slide in oil prices, energy was the only sector to post negative results for both the fund and the benchmark. It was among the sectors that weighed the most on the fund’s relative performance, as disappointing stock choices compounded generally weak returns. The consumer discretionary sector was an area of strength. The fund’s holdings outpaced those of the benchmark thanks to good selection within media companies and home improvement retailers. The fund’s bonds returned 6.46%, slightly ahead of the 6.27% return of their benchmark, the Barclays U.S. Credit A or Better Bond Index. The difference can be attributed mostly to the advisor’s corporate bond selections, especially among industrial companies. For more on the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Your fund continued to deliver impressive long-term results The Wellington Fund continued to produce strong long-term results. For the ten years ended November 30, 2014, it posted an average annual return of 8.29%, ahead of its composite index (+7.27%) and peer group (+5.92%). Total Returns Ten Years Ended November 30, 2014 Average Annual Return Wellington Fund Investor Shares 8.29% Wellington Composite Index 7.27 Mixed-Asset Target Allocation Growth Funds Average 5.92 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The fund’s admirable track record is, of course, a tribute to the experience and talent of its advisor. For more than eight decades, Wellington Management Company, llp , has served the fund’s shareholders well. It still adheres to the strong investment principles that guided it through the worst stock market crash in U.S. history, which happened shortly after the fund’s inception in 1929, and the Great Depression that followed. Wellington’s efforts over the years have been aided by the fund’s low costs, which allow investors to keep more of the return on their investment. Realistic expectations are key to reaching your long-term goals Over the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/ research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 11, 2014 6 Advisor’s Report Vanguard Wellington Fund returned almost 12% for the 12 months ended November 30, 2014. It outperformed the Lipper Mixed-Asset Target Allocation Growth Funds Average return of nearly 9% but finished about 140 basis points behind its benchmark, the Wellington Composite Index. (The index is weighted 65% large-capitalization stocks as measured by the S&P 500 Index and 35% high-quality corporate bonds as measured by the Barclays U.S. Credit A or Better Bond Index.) The fund’s equity portfolio lagged the equity segment of the benchmark, but the fixed income portfolio outpaced its portion. Investment environment Stock markets in the United States and abroad posted solid returns for investors during the fiscal year. The MSCI World Index returned 9.5%, and the S&P 500 Index was up 16.9%. The MSCI EAFE Index—which tracks the performance of developed markets outside the United States—trailed, returning only –0.02%. Fixed income markets also rose. The Barclays U.S. Aggregate Bond Index returned 5.27%, ahead of the Barclays Global Aggregate Bond Index, which returned just 0.68% (in USD terms). The yield on the 10-year U.S. Treasury note fell, beginning the period at 2.74% and ending at 2.25%. Bond market volatility was elevated during the first part of the fiscal year as the Federal Reserve discussed tapering its asset purchases. In addition, severe weather in many parts of the country slowed activity and left the underlying upward growth trend in question. This led to a tempering of higher rate expectations and a decline in U.S. rates. Our successes In the stock portfolio, security selection in the consumer discretionary and information technology sectors aided relative performance. In consumer discretionary, Lowe’s and Time Warner were among our standouts. Lowe’s has benefited from the recovery in home improvement spending and tight cost controls. It posted strong same-store sales growth during the year and was able to generate very healthy earnings-per-share growth. We continue to own the stock and remain optimistic about the recovery in the U.S. housing market. We were a longtime owner of Time Warner and the stock had been a solid performer. But the company was the subject of a takeover attempt by Fox that did not work out, so we eliminated it to make room for a company with a more favorable risk/reward profile. The fund also benefited from not owning Amazon.com, which lagged in the benchmark. In information technology, Intel, Microsoft, and Cisco all performed well. Intel’s shares jumped in July after the company posted strong quarterly revenue and earnings driven by solid results in PCs, servers, and tablets. In addition, management raised its guidance for the fourth quarter of 2014. We are confident that Intel is finally turning the corner in terms of its ability to sell technology for chips contained in devices other than PCs. We believe that if it can 7 become more competitive in markets such as wireless mobile devices, it can be a great competitor, and its stock should benefit. The fixed income portion of the Wellington Fund generated a positive return and finished ahead of its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Corporate bond selection was favorable, especially among industrials. Our bond picks in the consumer, energy, and communications subsectors were among the most helpful to relative performance. Credit selection in utilities, notably electric utilities, and our exposure to BBB-rated corporates also enhanced returns. Our shortfalls Because of its high-quality orientation, the fund’s equity portion is less likely to outpace its benchmark during the type of speculative rallies the market has experienced recently. Conversely, it should be well-positioned if the market corrects, because its yield and attractive relative valuation should protect it on the downside. In the stock portfolio, security selection was the main driver of relative underperfor-mance. Relative results were weakest in financials; positions in Standard Chartered, Prudential Financial, UBS, and Mitsubishi UFJ Financial Group all lagged. Standard Chartered declined after the retail and commercial bank posted a drop in third-quarter profits from a year ago as impairments for bad loans almost doubled and regulatory compliance costs increased. We believe these are short-term issues to which the market overreacted. We continue to hold the stock and remain confident that the company operates a strong business with diverse earnings. Energy stocks also hurt relative results as shares of BG Group, Anadarko Petroleum, and Chevron declined. BG Group is a U.K.-based natural gas-focused oil and gas exploration company. Its third-quarter results were below expectations after weak upstream earnings and the recent slide in crude oil prices. We believe the company’s startup operations in Brazil and Australia are critical to its long-term success. We are attracted to its exposure to Brazil’s pre-salt opportunities and think it can deliver sustainable growth. With a strong growth outlook driven by new projects, a continuing review of its asset mix, a new CEO, and a likely return to free cash flow generation in 2015, BG appears attractively valued. We continue to hold a position. Shares of Anadarko Petroleum, an independent exploration and production company, fell after the company missed consensus earnings expectations at the end of 2013. This was partly as a result of weaker price realizations and U.S. oil volumes. The stock has also recently been affected, along with the broader energy group, by tumbling oil prices. Anadarko stands out to us based on the quality of its underlying asset base and the execution capabilities of its management team. We remain invested because of its strong oil production growth, solid free cash flow, and attractively priced shares. 8 Our short-duration interest rate position hurt the fixed income portfolio as rates at the long end decreased during the fiscal year. Our selection in taxable municipal revenue bonds also detracted modestly. The fund’s positioning In the equity portfolio, health care and financials remained our largest overweight sector positions compared with the S&P 500 Index. Our largest underweight positions were information technology and consumer discretionary. At the end of the period, our largest absolute weighting was in financials. During the year, we initiated positions in 21st Century Fox, ABB, International Paper, and Las Vegas Sands. Las Vegas Sands owns and operates casino resorts in Las Vegas, Macao, and Singapore. We believe it is one of the best-positioned companies in Macao, which is the largest gaming jurisdiction in the world. Growth in Macao should rise as it builds infrastructure, transportation, bridges, and immigration facilities to improve access for a larger portion of the Chinese population. We eliminated our holdings in Time Warner, BP, eBay, and Siemens. We swapped out of BP and into Marathon Oil because we believe the market still undervalues the quality of Marathon’s unconventional assets in the United States. The company’s new CEO is focusing on better capital allocation policies. An expected change in the perception of its resource base, a discounted valuation, an opportunistic buyback program, and an attractive yield offer outsized upside potential with moderate downside risk. Globally, the economic outlook has deteriorated and the risks are higher than they were last year. Although the United States looks to be in relatively better shape, we believe the consensus of economic growth projections is still too optimistic. Accordingly, we have become slightly more defensive in our equity positioning. We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in those whose business fundamentals are poised to improve. As always, an above-average dividend is central to our selection process. Our discipline is focused on identifying industries with favorable supply-and-demand dynamics and, ultimately, the best stocks within those industries. In fixed income, we strongly believed that the slowdown in the U.S. economy earlier this year was largely weather-related and that a growth trajectory would return. However, other major economic groups around the globe weakened during the period, leading their central banks to moderate their own monetary policies, which included quantitative easing. Although those policies are aimed at stimulating domestic growth, they ultimately push capital away from lower-yielding markets into higher-yielding markets such as the United States. One of the major forces driving yields lower this year, this effect is the main reason we increased our duration posture relative to the bond portfolio’s high-quality benchmark. As of November 30, 2014, the portfolio’s duration 9 was 6.53 years. The Barclays U.S. Credit A or Better Bond Index’s duration was 6.67 years. Over time, we expect short-term interest rates to rise as the U.S. recovery lengthens and broadens and the prospects for reduced government involvement increase. We have less conviction about the direction of long-term U.S. interest rates because of the global forces previously mentioned. We believe that increases to risk premiums caused by tight liquidity could create opportunities to add to fixed income risk sectors in general and credit-sensitive assets in particular, as fundamentals still look favorable. We view the U.S. corporate bond sector positively because the asset class has weathered the economic cycle relatively well. Investment-grade corporate bond issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp December 10, 2014 10 Wellington Fund Fund Profile As of November 30, 2014 Share-Class Characteristics Investor Shares Admiral Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.26% 0.18% 30-Day SEC Yield 2.14% 2.22% Equity and Portfolio Characteristics Fund S&P 500 Index DJ U.S. Total Market FA Index Number of Stocks 97 502 3,748 Median Market Cap $97.9B $75.1B $48.6B Price/Earnings Ratio 17.5x 19.4x 20.7x Price/Book Ratio 2.4x 2.8x 2.7x Return on Equity 18.7% 18.8% 17.6% Earnings Growth Rate 13.7% 15.7% 15.7% Dividend Yield 2.5% 2.0% 1.8% Foreign Holdings 7.6% 0.0% 0.0% Turnover Rate 71% — — Short-Term Reserves 1.5% — — Barclays Credit A or Better Index Barclays Aggregate Bond Index Fixed Income Characteristics Fund Number of Bonds 775 3,173 8,993 Yield to Maturity (before expenses) 2.5% 2.5% 2.2% Average Coupon 3.8% 3.8% 3.3% Average Duration 6.5 years 6.7 years 5.6 years Average Effective Maturity 9.5 years 9.5 years 7.6 years Total Fund Volatility Measures Wellington Composite Index DJ U.S. Total Market FA Index R-Squared 0.96 0.92 Beta 0.95 0.61 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.7% Merck & Co. Inc. Pharmaceuticals 2.9 Microsoft Corp. Systems Software 2.9 Verizon Communications Inc. Integrated Telecommunication Services 2.6 Comcast Corp. Cable & Satellite 2.5 JPMorgan Chase & Co. Diversified Banks 2.4 Exxon Mobil Corp. Integrated Oil & Gas 2.3 Chevron Corp. Integrated Oil & Gas 2.1 CVS Health Corp. Drug Retail 2.1 Apple Inc. Technology Hardware, Storage & Peripherals 1.9 Top Ten 25.4% Top Ten as % of Total Net Assets 16.6% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 25, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) S&P 500 Index DJ U.S. Total Market FA Index Fund Consumer Discretionary 8.9% 12.0% 12.9% Consumer Staples 9.0 9.9 8.5 Energy 8.7 8.4 7.6 Financials 21.0 16.3 17.6 Health Care 19.5 14.3 14.0 Industrials 12.1 10.4 11.3 Information Technology 12.9 20.0 19.3 Materials 2.1 3.2 3.6 Telecommunication Services 2.6 2.4 2.1 Utilities 3.2 3.1 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 5.0% Commercial Mortgage-Backed 0.5 Finance 26.9 Foreign 3.1 Government Mortgage-Backed 6.5 Industrial 34.2 Treasury/Agency 13.9 Utilities 5.2 Other 4.7 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 20.8% Aaa 5.8 Aa 13.5 A 44.2 Baa 15.6 Ba 0.1 Credit-quality ratings are obtained from Barclays and are generally from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 One Year Five Years Ten Years Final Value of a $10,000 Investment Wellington Fund Investor Shares 11.72% 11.39% 8.29% $22,179 ••••• Wellington Composite Index 13.11 12.36 7.27 20,179 – Mixed-Asset Target Allocation Growth Funds Average 8.73 10.15 5.92 17,779 - Barclays U.S. Aggregate Bond Index 5.27 4.10 4.79 15,973 Dow Jones U.S. Total Stock Market Float Adjusted Index 15.44 16.37 8.48 22,568 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. One Year Five Years Ten Years Final Value of a $50,000 Investment Wellington Fund Admiral Shares 11.82% 11.48% 8.40% $112,004 Wellington Composite Index 13.11 12.36 7.27 100,896 Barclays U.S. Aggregate Bond Index 5.27 4.10 4.79 79,866 Dow Jones U.S. Total Stock Market Float Adjusted Index 15.44 16.37 8.48 112,839 See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 13.19% 11.53% 3.23% 5.10% 8.33% Admiral Shares 5/14/2001 13.28 11.62 3.33 5.10 8.43 14 Wellington Fund Financial Statements Statement of Net Assets—Investments Summary As of November 30, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8
